 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SARAH GREENLEAF UNDERWOOD,                        No. 2:16-cv-02280 AC
12                       Plaintiff,
13           v.                                         ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15

16                       Defendant.
17

18          Plaintiff sought judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”), denying her application for a period of disability and disability insurance

20   benefits (“DIB”) benefits under Title II of the Social Security Act (“the Act”). On March 27,

21   2018, the court granted plaintiff’s motion for summary judgment, denied the Commissioner’s

22   cross-motion for summary judgment, and remanded the action to the Commissioner for an

23   immediate award of benefits. ECF No. 21.

24          Now pending before the court is plaintiff’s motion for an award of attorney’s fees

25   pursuant to 42 U.S.C. § 406(b). ECF No. 25. On July 13, 2018, defendant filed a statement of

26   non-opposition asserting that defendant “is not in a position to either assent or

27   ////

28   ////
                                                        1
 1   object” to the fee request. ECF No. 27. For the reasons set forth below, the motion will be
 2   granted.
 3                             I. REASONABLENESS OF FEE REQUEST
 4          At the outset of the representation, plaintiff and her counsel entered into a contingent-fee
 5   agreement. ECF No. 25-1. Pursuant to that agreement plaintiff’s counsel now seeks attorney’s
 6   fees in the amount of $28,560.00, which represents less than 25% of the $161,492.00 in
 7   retroactive disability benefits received by plaintiff on remand, for 47.6 hours of attorney time
 8   expended on this matter.1 ECF Nos. 25 at 3, 25-2.
 9          Attorneys are entitled to fees for cases in which they have successfully represented social
10   security claimants:
11                  Whenever a court renders a judgment favorable to a claimant under
                    this subchapter who was represented before the court by an attorney,
12                  the court may determine and allow as part of its judgment a
                    reasonable fee for such representation, not in excess of 25 percent of
13                  the total of the past-due benefits to which the claimant is entitled by
                    reason of such judgment, and the Commissioner of Social Security
14                  may . . . certify the amount of such fee for payment to such attorney
                    out of, and not in addition to, the amount of such past-due benefits.
15

16   42 U.S.C. § 406(b)(1)(A). “In contrast to fees awarded under fee-shifting provisions such as 42
17   U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits awarded; the losing
18   party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009)
19   (en banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)). The goal of fee awards under
20   § 406(b) is “‘to protect claimants against “inordinately large fees” and also to ensure that
21   attorneys representing successful claimants would not risk “nonpayment of [appropriate] fees.”’”
22   Parrish v. Comm'r of Soc. Sec. Admin., 698 F.3d 1215, 1217 (9th Cir. 2012) (quoting Gisbrecht,
23   535 U.S. at 805).
24          The 25% statutory maximum fee is not an automatic entitlement, and the court must
25   ensure that the fee requested is reasonable. Gisbrecht, 535 U.S. at 808-09 (“406(b) does not
26
     1
27     The Social Security Administration withheld 25% of plaintiff’s past due benefits in the amount
     of $40,272 for attorney’s fees (ECF No. 25-2 at 3), however, plaintiff’s counsel is seeking less
28   than the statutory maximum.
                                                      2
 1   displace contingent-fee agreements within the statutory ceiling; instead, § 406(b) instructs courts
 2   to review for reasonableness fees yielded by those agreements”). “Within the 25 percent
 3   boundary . . . the attorney for the successful claimant must show that the fee sought is reasonable
 4   for the services rendered.” Id. at 807. “[A] district court charged with determining a reasonable
 5   fee award under § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee
 6   arrangements,’ ‘looking first to the contingent-fee agreement, then testing it for reasonableness.’”
 7   Crawford, 586 F.3d at 1149 (quoting Gisbrecht, 535 U.S. at 793, 808).
 8          In determining whether the requested fee is reasonable, the court considers “‘the character
 9   of the representation and the results achieved by the representative.’” Crawford, 586 F.3d at 1151
10   (quoting Gisbrecht, 535 U.S. at 808). In determining whether a reduction in the fee is warranted,
11   the court considers whether the attorney provided “substandard representation or delayed the
12   case,” or obtained “benefits that are not in proportion to the time spent on the case.” Id. Finally,
13   the court considers the attorney’s record of hours worked and counsel’s regular hourly billing
14   charge for non-contingent cases. Crawford, 586 F.3d at 1151-52 (citing Gisbrecht, 535 U.S. at
15   808); see also, E.D. Cal. R. 293(c)(1) (in fixing attorney’s fees the court considers “the time and
16   labor required”). Below, the court will consider these factors in assessing whether the fee
17   requested by counsel in this case pursuant to 42 U.S.C. § 406(b) is reasonable.
18          Here, plaintiff’s counsel secured a successful result for plaintiff. ECF No. 25 at 3. There
19   is no indication that a reduction of fees is warranted due to any substandard performance by
20   counsel. There is also no evidence that plaintiff’s counsel engaged in any dilatory conduct
21   resulting in excessive delay. The court finds that the $28,560.00 fee, which represents less than
22   25% of the $161,492.00 in past-due benefits paid to plaintiff, is not excessive in relation to the
23   benefits awarded. In making this determination, the court recognizes the contingent fee nature of
24   this case and counsel’s assumption of the risk of going uncompensated in agreeing to represent
25   plaintiff on such terms. See Crawford, 586 F.3d at 1152 (“[t]he attorneys assumed significant
26   risk in accepting these cases, including the risk that no benefits would be awarded or that there
27   would be a long court or administrative delay in resolving the cases”). Finally, counsel has
28   submitted a detailed billing statement in support of the requested fee. ECF No. 25-3.
                                                        3
 1          Accordingly, for the reasons stated above, the court concludes that the fees sought by
 2   counsel pursuant to § 406(b) are reasonable.
 3                                    II. OFFSET FOR EAJA FEES
 4          An award of § 406(b) fees must be offset by any prior award of attorney’s fees granted
 5   under the Equal Access to Justice Act (“EAJA”). 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796.
 6   Here, plaintiff’s attorney was previously awarded $8,000 in EAJA fees. See ECF No. 24.
 7   Counsel therefore must remit that amount to plaintiff.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. Plaintiff’s Motion for attorney Fees under 42 U.S.C. § 406(b) (ECF No. 25), is
10              GRANTED;
11          2. Counsel for plaintiff is awarded $28,560.00 in attorney’s fees under § 406(b); the
12              Commissioner shall certify that amount to be paid to counsel from the funds
13              previously withheld for the payment of such fees; and
14          3. Counsel for plaintiff is directed to remit to plaintiff the amount of $8,000 for EAJA
15              fees previously paid to counsel by the Commissioner.
16   DATE: November 7, 2018
17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
